              Case 1:15-cr-00348-ERK Document 223 Filed 01/31/20 Page 1 of 8 PageID #: 2418
AG^245B(Rev.09/19) Judgment in a Criminal Case
                          Sheet 1




                                             United States District Court
                                                          Eastern District of New York

                UNITl-D STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE
                                      V.


                      Francisco Rendon-Reyes                                         Case Number: 1;15CR00348(S-1)-004(ERK)

                                                                                     USM Number: 86803-053

                                                                                      James Darrow
                                                                                     Defendant's Attorney
THE DEFENDANT:

   pleaded guilty to count(s)              Counts 1s and 26s of a 29-count Superseding Indictment
□ pleaded nolo contendere to count(s)
   which was accepted by the court.
□ was found guilty on count(s)               The Court accepts the Plea taken before Magistrate Judge Scanlon on 4/5/2017.
   alter a plea of not guilty.

The defendant is adjudicated guilty of these ofTcnscs:

Title & Section                       Nature of Offense                                                      Oflcnse Ended               Count

18 u.s.c.§ 1962(c). 18 use. §i»3(a)   Racketeering                                                           11/1/2015              Is

18 U.S.C. § 2422(a)                   Interstate Prostitution                                                10/1/2013              26s



         The defendant is sentenced as provided in pages 2 through               8          of this Judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on count(s)
ElCount(s)          All Open Counts                         □ is    El are dismissed on the motion of the United States.
           It is ordered that the defendant must notify the United States attomey for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this Judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                            1/15/2019
                                                                          Date of Imposition of Judgment




                                                                          Signature of Judge




                                                                                                    Edward R. Korman, USDJ
                                                                          Name and Title of Judge


                                                                                               I
                                                                          Date
            Case 1:15-cr-00348-ERK Document 223 Filed 01/31/20 Page 2 of 8 PageID #: 2419
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet!— Imprisonment
                                                                                                    Judgment—Page      2   of
DEFENDANT: Francisco Rendon-Reyes
CASE NUMBER: 1:15CR00348(S-1)-004(ERK)

                                                          IMPRISONMENT

          The dcrcndant is hereby committed to the custody ofthe Federal Bureau of Prisons to be imprisoned for a
total term of:
 one hundred and eight(108) months on each count to run concurrent.




      n The court makes the following recommendations to the Bureau of Prisons:




     □ The defendant is remanded to the custody of the United States Marshal.

     □ The defendant shall surrender to the United States Marshal for this district:

          □ at                                   □ a.m.      □ p.m.         on
          n as notified by the United States Marshal.

     □ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          □ before 2 p.m. on                                            .
          □ as notified by the United States Marshal.
          □ as notified by the Probation or Pretrial Services Office.


                                                                RETURN

I have executed this Judgment as follows:




          Defendant delivered on                                                       to

at                                                , with a certified copy of this Judgment.



                                                                                                 UNITED STATES MARSHAL



                                                                        By
                                                                                              DEPU TY UNITED STATES MARSHAL
             Case 1:15-cr-00348-ERK Document 223 Filed 01/31/20 Page 3 of 8 PageID #: 2420
AO 245B(Rev. 09/19) Judgment in a Criminal Case
                        Sheet 3 — Supervised Release

                                                                                                           Judgment—Page        of
DEFENDANT: Francisco Rendon-Reyes
CASE NUMBER: 1:15CR00348(S-1)-004(ERK)
                                                        SUPERVISED RELEASE

Upon release from Imprisonment, you will be on supervised release for a term of:
 five {5) years.




                                                       MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            □ The above drug testing condition is suspended, based on the court's determination that you
               pose a low risk of future substance abuse, (check if applicable)
4.    □ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution, (check if applicable)
5.      El You must cooperate in the collection of DNA as directed by the probation ofTicer. (check if applicable)
6.      □ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation ofTicer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying ofTense. (check if applicable)
1.      □ You must participate in an approved program for domestic violence, (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
          Case 1:15-cr-00348-ERK Document 223 Filed 01/31/20 Page 4 of 8 PageID #: 2421
AO 24SB(Rev.09/19)   Judgment in a Criminal Case
                     Sheet 3A — Supervised Release
                                                                                              Judemcril—Page        4       of
DEFENDANT: Francisco Rendon-Reyes
CASE NUMBER: 1:15CR00348(S-1)-004(ERK)

                                     STANDARD CONDITIONS OF SUPERVISION

As part or your supervised release, you must comply with the following standard conditions ofsupervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
ofTiccrs to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release Irom imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a plaee approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware ofa change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week)at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or yourjob
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least ID
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed,or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or t^ers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
    require you to notify the person about the risk and you must comply with that instruction, 'lite probation officer may contact the
    person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
          Case
AO 245B(Rev. 09/19)1:15-cr-00348-ERK
                     Judgment in a Criminal Case   Document 223 Filed 01/31/20 Page 5 of 8 PageID #: 2422
                      Sheet 3D — Supervised Release
                                                                                            Judgment—Page    5     of
DEFENDANT: Francisco Rendon-Reyes
CASE NUMBER: 1:15CR00348(S-1)-004(ERK)

                                        SPECIAL CONDITIONS OF SUPERVISION
 1-lf removed,the defendant may not reenter the United States illegally;

2-That the defendant shall cooperate with, and abide by all Instructions of immigration;
3-Comply with any potential restitution, and forfeiture orders;

4-Upon request, the defendant shall provide the probation department with full disclosure of his financial records, including
commingled income expenses and liabilities to include yearly income tax retums, with the exception of the financial
accounts reported, and noted within the pre-sentence report;

5-The defendant is prohibited from maintaining and/or opening any additional individual, and/or checking accounts or other
financial accounts, for either personal or private business without the knowledge and approval of the probation department;

6-The defendant shall cooperate with the probation officer Investigating his financial dealings,and shall provide truthful,
monthly statements of his income and expenses;

7-The defendant shall cooperate in the signing of any necessary authorizations to release information,forms, permitting the
U.S. Probation Department access to his financial information records;

8-The defendant shall comply with any applicable state or federal sex offender requirements as Instructed by the probation
officer, the Bureau of Prisons or state offender registration agency in the state where he works or Is a student.
             Case 1:15-cr-00348-ERK Document 223 Filed 01/31/20 Page 6 of 8 PageID #: 2423
 AO 245B (Rev.09/19) Judgment in a Criminal Case
                         Sheet 5 — Criminal Monetary Penalties

                                                         Judgment — Page
  DEFENDANT: Francisco Rendon-Reyes                                                                                                of

  CASE NUMBER: 1:15CR00348(S-1)-004(ERK)
                               CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
                        Assessment             Restitution                 Fine                      AVAA Assessment*        JVTA Asse.ssment**
 totals             S 200.00                 $ 157,500.00                                        S                       S

 □ The determination of restitution is deferred until                           An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 25 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      before the United States is paid.
 Name of Pavce
                                                                  Total Loss***                  Restitution Ordered    Priority or Percentage
  Jane Doe #2

  Jane Doe #6




TOTALS                                                            0.00                                    0.00


□ Restitution amount ordered pursuant to plea agreement S
□ The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
  fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
□ fhe court determined that the defendant does not have the ability to pay interest and it is ordered that:
     □ the interest requirement is waived for the                □ fine □ restitution.
     E] the interest requirement for the          CD fine          CD restitution is modified as follows:

                      ^"dy ChiW Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299
 * Justice for Victims ofTraffickmg Act on015. Pub. L. No. 114-22.
    htfiHiriAc rr** tUA iAtnl                                1      «                    ^ «   _ _ _ .
                                                                                       MO, I lOA, and II3A of Tkla 18 for offenses committed on
           Case
AO 245B(Rev.09/19) 1:15-cr-00348-ERK
                    Judgment in a Criminal Case  Document                      223 Filed 01/31/20 Page 7 of 8 PageID #: 2424
                    Sheet 6—Schedule of Payments
                                                                                                                                Judgment — Page                   of
DEFENDANT: Francisco Rendon-Reyes
CASE NUMBER; 1:15CR00348(S-1)-004{ERK)

                                                              SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:
A     ^ Lump sum payment ofS 200.00                                       due immediately, balance due

             □      not later than                                             ,or
             □      in accordance with □ C,                □ D,          □ E, or            □ F below; or

B     □ Payment to begin immediately (may be combined with                               DC,            □ D, or        □ F below); or

C     □ Payment in equal                                  (e.g.. weekly, monthly, quarterly) installments of S                 over a period of
                              (e.g., niontlts or years), to commence                       (e.g.. 30 or 60 days) after the date of this judgment; or

D     □ Payment in equal                                   (e.g.. weekly, monthly, quarterly) installments of S                 over a period of
                              (e.g.. months or years), to commence                          (e.g.. 30 or 60 days) after release from imprisonment to a
             term of supervision; or

E     □ Payment during the term of supervised release will commence within                                                  (e.g.. 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F      2! Special instructions regarding the payment of criminal monetary penalties:
          Restitution is to be made payable to the Clerk of Court at a rate of 10% of the defendant's net income upon
              release from prison.




Unless the court has expressly ordered othei^vise, if thisjudgment imposes imprisonment, payment ofcriminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
 Each amount shall be joint and several, but only as to the specific victims trafficked by each defendant as laid out in the U.S. Attorney s 7/31/2019 letter. EOF No. 166. In
 other words, if multiple defendants were involved in trafficking a specific victim, any restitution owed to that victim shall be joint and several among the defendants involved in
 trafficking her.

12     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                                   Joint and Several                      Corresponding Payee,
       (including defendant number)                                 Iotal Amount                                Amount                               if appropriate

      1:15-cr-00348-ERK-1
      Jovan Rendon-Reyes

□      The defendant shall pay the cost of prosecution.

□      The defendant shall pay the following court cost(s):

□ ITie defendant shall forfeit the defendant's interest in the following property to the United States:



 Payments shall be applied in the following order: (1) assessment, (2) restitution prineipal, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal,        fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
 prosecution and court costs.
           Case 1:15-cr-00348-ERK Document 223 Filed 01/31/20 Page 8 of 8 PageID #: 2425
 AO 245B(Rev. 09/19) Judgment in a Criminal Case
                     Sheet 6A — Schedule ofPayments

 DEFENDANT: Francisco Rendon-Reyes
CASE NUMBER: 1:15CR00348(S-1)-004(ERK)

       ADDITIONAL DEFENDANTS AND CO-DEFENDANTS HELD JOINT AND SEVERAL
Case Number
Defendant and Co-Defendant Names
                                                                     Joint and Several   Corresponding Payee,
(including defendant number)                          Total Amount       Amount             if appropriate
1:15-cr-00348-ERK-2
Saul Rendon-Reyes


1;15-cr-00348-ERK-3
Guillermina Rendon-Reyes


1:15-cr-00348-ERK-5
Jose Rendon-Garcia



1:15-cr-00348-ERK-6
Felix Rojas


1:15-cr-00348-ERK-7
Odilon Martinez-Rojas


1:15-cr-00348-ERK-8
Severiano Martinez-Rojas



                                           iT
